Title: To John Adams from Thomas Jefferson, 10 August 1785
From: Jefferson, Thomas
To: Adams, John


          
            Dear Sir
            Paris Aug. 10. 1785.
          
          Your favor of the 4th. inst. came to hand yesterday. I now inclose you the two Arrets against the importation of foreign manufactures into this kingdom. the cause of the balance against this country in favor of England as well as it’s amount is not agreed on. no doubt the rage for English manufactures must be a principal cause. the speculators in Exchange say also that those of the circumjacent countries who have a balance in their favor against France remit that balance to England from France. if so it is possible that the English may count this balance twice: that is, in summing their exports to one of those states, & their imports from it, they count the difference once in their favour: then a second time when they sum the remittances of cash they receive from France. there has been no arret relative to our commerce since that of Aug. 1784. and all the late advices from the French West Indies are that they have now in their ports always three times as many vessels as there ever were before, & that the increase is principally from our States. I have now no further fears of that arret’s standing it’s ground. when it shall become firm I do not think it’s extension desperate. but whether the placing it on the firm basis of treaty be practicable is a very different question. as far as it is possible to judge from appearances I conjecture that Crawford will do nothing. I infer this from some things in his conversation, and from an expression of the Count de Vergennes in a conversation with me yesterday. I pressed upon him the importance of opening their ports freely to us in the moment of the oppressions of the English regulations against us & perhaps of the suspension of their commerce. he admitted it but said we had free ingress with our productions; I enumerated them to him and shewed him on what footing they were and how they might be improved. we are to have further conversations on the subject. I am afraid the voiage to Fontainebleau will interrupt them. from the enquiries I have made I find I cannot get a very small & indifferent house there for the season (that is, for a month) for less than 100. or 150 guineas. this is nearly the whole salary for the time & would leave nothing to eat. I therefore cannot accompany the court there, but I will endeavor to go occasionally there from Paris. they tell me it is the most favourable scene for business with the Count de Vergennes, because he is then more abstracted from the domestic applications.— Count D’Aranda is not yet returned from the waters of Vichy. as soon as he returns I will apply to him in the case of mr̃ Watson— I will pray you to insure Houdon’s life from the 27th. of last month to his return to Paris. as he was to stay in America a month or two, he will probably be about 6 months absent: but the 3. per cent for the voiage being once paid I suppose they will ensure his life by the month whether his absence be longer or shorter. the sum to be insured is fifteen thousand livres tournois. if it be not necessary to pay the money immediately there is a prospect of exchange becoming more favourable. but whenever it is necessary be so good as to procure it by selling a draught on mr̃ Grand which I will take care shall be honoured. compliments to the ladies & am Dr. Sir / Your friend & sert
          
            Th: Jefferson
          
        